DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 9-30 are pending with claims 12-14 and 19-20 withdrawn and claims 23-30 new. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
Please use proper, consistent status indentifiers per MPEP 714.  Withdrawn, amended claims 12-14 use the status identifier “withdrawn” instead of “withdrawn-currently amended” as are properly used in claims 19-20.

    PNG
    media_image1.png
    228
    401
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    172
    494
    media_image2.png
    Greyscale

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

    PNG
    media_image3.png
    232
    252
    media_image3.png
    Greyscale

Iif Applicant does not cite these references on an IDS then they likely will not be cited on any issued patent.
Furthermore, the examiner of record in this application is not an examiner of record in any parent applications and did not sign/initial any IDS Applicant may have cited in other applications.
If Applicant does not think the references are material for this Applicant then Applicant can consider deleting the references from the Specification.  Applicant is reminded of their duty to make of record all references Applicant deems material to this application.
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 2/10/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 5/4/2022.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 2/10/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 5/4/2022.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 9-11, 15-18 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 17, Applicant attempts to make a comparison between two different compositions, however, in doing so Applicant has mixed up the language between the two compositions wherein the second composition attempts to further limit the properties of the first composition wherein this is impossible as these two compositions are different compositions.  Please carefully review the claims and make all necessary corrections.
Claim 9 recites the limitation "the same conditions" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “same conditions”.
The phrase “same conditions” in Claim 9, line 20 is vague and indefinite as it is unclear what specific “conditions” Applicant is referring to.
Claim 9 recites the limitation "the fibrous soy protein composition" in line 22.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to consider earlier stating “fibrous soy protein composition” with respect to the second composition.  Applicant appears to be attempting to further limit the language with respect to a second composition, however, this language refers back to the first composition.  Applicant appears to be mixing language between two different compositions.
Claim 9 recites the limitation "the extrudate" in line 23.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “extrudate” with respect to the second composition.  Applicant appears to be attempting to further limit the language with respect to a second composition, however, this language refers back to the first composition.  Applicant appears to be mixing language between two different compositions.
Claim 17 recites the limitation "the boiling temperature" in line 24.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to consider earlier stating “boiling temperature” with respect to the second composition.  Applicant appears to be attempting to further limit the language with respect to a second composition, however, this language refers back to the first composition.  Applicant appears to be mixing language between two different compositions.
Claim 17 recites the limitation "the same conditions" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “same conditions”.
The phrase “same conditions” in Claim 17, line 17 is vague and indefinite as it is unclear what specific “conditions” Applicant is referring to.
Claim 17 recites the limitation "the cooled fibrous soy protein composition" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “cooled fibrous soy protein composition”.
The term “save” in Claim 17, line 7 is vague and indefinite as it is unclear what Applicant is referring to.  Perhaps it is a typo.
Claim 17 recites the limitation "the fibrous soy protein composition" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to consider earlier stating “fibrous soy protein composition” with respect to the second composition.  Applicant appears to be attempting to further limit the language with respect to a second composition, however, this language refers back to the first composition.  Applicant appears to be mixing language between two different compositions.
Clarification and/or correction required.
ANSWERS TO APPLICANT’S ARGUMENTS
As discussed above, regarding claims 9 and 17, Applicant attempts to make a comparison between two different compositions, however, in doing so Applicant has mixed up the language between the two compositions wherein the second composition attempts to further limit the properties of the first composition wherein this is impossible as these two compositions are different compositions.  Please carefully review the claims and make all necessary corrections.
As discussed above, if Applicant does not think the references cited in the Specification are material for this Applicant then Applicant can consider deleting the references from the Specification.  Applicant is reminded of their duty to make of record all references Applicant deems material to this application.
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
May 5, 2022